[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE
Counsel for both sides have clearly and effectively briefed the issues.
The plaintiff's brief sets forth clearly the case law indicating that all of the four special defenses are not CT Page 1453 among the traditional, recognized, defenses to foreclosure and therefore should be stricken. It's position is that all of the issues can be handled in the calculation of the debt.
The defendant relies on several decisions of judges of the Superior Court expanding the defenses on what each believes to be an equitable basis.
The Court believes the traditional view is sufficient in this case and therefore, grants the motion to strike the special defenses in its entirety.
BY THE COURT, William M. Shaughnessy Judge, Superior Court